PER CURIAM.
In this appeal after remand, George Brown, Jr. challenges the district court’s1 adverse grant of summary judgment and denial of leave to amend in his 42 U.S.C. § 1983 action in which he brought a claim of retaliation. Upon careful de novo review, see Kincaid v. City of Omaha, 378 F.3d 799, 803-04 (8th Cir.2004), we conclude the district court properly granted summary judgment because there was no evidence that defendant Gary Kempker was personally involved in the alleged retaliation or was made aware that Mr. Brown was raising complaints of retaliation by prison staff. See McDowell v. Jones, 990 F.2d 433, 435 (8th Cir.1993). We also conclude that the denial of Mr. Brown’s motion for leave to amend was not an abuse of discretion.
Accordingly, we affirm. See 8th Cir. R. 47A(a).

. The Honorable Nanette K. Laughrey, United States District Judge for the Western District of Missouri, adopting the report and recommendations of the Honorable William A. Knox, United States Magistrate Judge for the Western District of Missouri.